           Case 3:20-cr-02061-FM Document 11 Filed 10/02/20 Page 1 of 3




                                  United States District Court                            FILED
                                        Western District of Texas                  October 02, 2020
                                           El Paso Division                        Clerk, U.S. District Court
                                                                                      Western District of
                                                                                            Texas

                                                                                        VMedina
                                                                                                     Deputy
UNITED STATES OF AMERICA                        §
                                                §
vs.                                             § Case Number: EP:20-CR-02061(1)-DB
                                                §
(1) Mi Jung Cook                                §
                                                §
  Defendant


ORDER SETTING D.C. ARRAIGNMENT / DETENTION HEARING

            IT IS HEREBY ORDERED that the above entitled and numbered case is set for D.C.
ARRAIGNMENT / DETENTION HEARING in Magistrate Courtroom, Room 512, on the 5th
Floor of the United States Courthouse, 525 Magoffin Avenue, El Paso, TX, on:

                          Wednesday, October 07, 2020, at 10:15 AM

            IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial Services and the
United States Probation Office, and any surety or custodian, if applicable. Further, counsel for
the defendant shall notify the defendant of this setting and, if the defendant is on bond, advise the
defendant to be present at this proceeding.

IT IS SO ORDERED this October 02, 2020.




                                                 ______________________________
                                                 LEON SCHYDLOWER
                                                 UNITED STATES MAGISTRATE JUDGE
           Case 3:20-cr-02061-FM Document 11 Filed 10/02/20 Page 2 of 3



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
vs.                                                 §      NO: EP:20-CR-02061(1)-DB
                                                    §
(1) Mi Jung Cook                                    §

                              WAIVER OF PRELIMINARY HEARING
                                AND/OR DETENTION HEARING
                                  (Rule 5 or 32.1, Fed.R.Crim.P.)

PRELIMINARY HEARING

        I, (1) Mi Jung Cook, charged in a complaint pending in this District, and having appeared before
this Court and been advised of my rights as required by Rule 5 or 32.1, Fed.R.Crim.P., including my right
to have a preliminary hearing, I have been advised that at a preliminary hearing, the government will be
required to provide evidence to support the charges pending against me. Now, appearing with the benefit
of counsel I, do hereby waive (give up) my right to a preliminary hearing.

        Yo, (1) Mi Jung Cook, el inculpado en una acusación pendiente en este Distrito, he comparecido
ante este Tribunal y me han informado de mi derecho a una audiencia preliminar, cumpliendo con el
reglamento 5 o 32.1 de los Reglamentos de Procedimientos Penales Federales, por este medio renuncio
(abandono) a mi derecho a una audiencia preliminar.


10/02/2020
Date/Fecha                                              (1) Mi Jung Cook,
                                                        Defendant/Acusado

DETENTION HEARING

        I have also been advised of my right to a detention hearing. I have been advised that, at a
detention hearing, the court will hear evidence to determine whether I should be held in jail without bond
or whether a bond should be set for me. I have been advised that, if I waive (give up) my right to a
detention hearing, I will be held in jail without bond while I wait for trial. I have discussed this right
with counsel, and I hereby waive (give up) my right to have a detention hearing.

         También me han informado de mi derecho a una audiencia para fijar fianza, el juez recibirá las
pruebas para poder determinar si seguiré detenido sin fianza o si me fijarán fianza. Me han informado
que si renuncio (abandono) mi derecho a una audiencia para fijar fianza, seguiré detenido sin fianza hasta
que se me someta a jucio. Renuncio (abandono) mi derecho a una audiencia para fijar fianza.

10/02/2020
Date/Fecha                                              (1) Mi Jung Cook,
                                                        Defendant/Acusado


                                                        Richard D. Esper,
                                                        COUNSEL FOR DEFENDANT
                                                        Abogado Del Acusado
          Case 3:20-cr-02061-FM Document 11 Filed 10/02/20 Page 3 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

USA                                             §
                                                §
vs.                                             §     NO: EP:20-CR-02061(1)-DB
                                                §
(1) Mi Jung Cook                                §

                 WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                                     AND
                         ENTRY OF PLEA OF NOT GUILTY

     COMES NOW Defendant in the above-referenced case who, along with his undersigned
attorney, hereby acknowledges the following:

     1) Defendant has received a copy of the indictment or information in this case. Defendant
understands the nature and substance of the charges contained therein, the maximum penalties
applicable thereto, and his/her Constitutional rights, after being advised of all the above by
his/her attorney.

     2) Defendant understands he/she has the right to appear personally with his/her attorney
before a Judge for arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

     Defandant, having conferred with his/her attorney in this regard, hereby waives personal
appearance with his/her attorney at the arraignment of this case and the reading of the indictment
or information, and by this instrument, tenders his/her plea of "not guilty." The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes.

I UNDERSTAND, UNLESS OTHERWISE ORDERED BY THE COURT, I MUST FILE ANY
PRETRIAL MOTION (CITING LEGAL AUTHORITY UPON WHICH I RELY AND A PROPOSED
ORDER) WITHIN 14 DAYS AFTER ARRAIGNMENT, OR, IF I HAVE WAIVED ARRAIGNMENT,
WITHIN 14 DAYS AFTER THE LATEST SCHEDULED ARRAIGNMENT DATE.      SEE LOCAL
CRIMINAL RULES CR-12 AND CR-47.

Date:
                                                                 DEFENDANT
                                                       _________________________________________________________________
                                                       Signature of Attorney
